Citation Nr: 1810378	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-33 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for headaches, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for a back condition, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral (left and right) ankle condition, including as secondary to service-connected disabilities.

4.  Entitlement to service connection for a bilateral knee condition, including as secondary to service-connected disabilities.

5.  Entitlement to a disability rating higher than 10 percent for neuromas of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to June 1988.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, in an April 2015 rating decision, the Veteran was granted service connection and awarded an initial 50 percent disability rating for bilateral plantar fasciitis.  He did not in response separately appeal that initial rating or the effective date for it, so that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

In support of his remaining claims, the Veteran testified at a January 2016 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.


The claims of entitlement to service connection for a back condition, bilateral ankle condition, and bilateral knee condition, as well as the claim for an increased rating for the service-connected neuromas of the feet, require even more development before being decided on appeal, so the Board is again REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the claim of entitlement to service connection for headaches.


FINDING OF FACT

The preponderance of the evidence weighs against finding that the Veteran experiences headaches that are attributable to his active duty military service or that they are caused or being aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for headaches, including as secondary to service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

As concerning this claim being decided, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection still may be granted if the evidence, including that pertinent to service, establishes the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is claiming entitlement to service connection for headaches that he believes either are directly related to his active duty service or, in the alternative, secondary to his service-connected bilateral plantar fasciitis and/or neuromas.  He testified during his January 2016 Board hearing that his headaches had begun about 10 to 15 years earlier (so meaning somewhere between 2001 and 2006) and occurred on average about three times a month.  If true, that would have been, at the earliest, about 13 years after conclusion of his military service, keeping in mind his service ended in 1988.  The evidence concerning his service, and since, bears this out.

A review of the Veteran's service treatment records (STRs) does not show any complaints, treatment or diagnoses related to headaches.  Indeed, to the contrary, an October 1983 Report of Medical History reflects that he specifically denied a history of frequent or severe headaches.  His service, as mentioned, ended in 1988.

The Veteran's post-service VA treatment records similarly do not show any complaints, treatment or diagnosis of any headache condition - certainly none until long after his service.  A March 2009 VA primary care progress note states that he specifically denied headaches in a review of systems.

The evidence of record fails to reveal that the Veteran even has been diagnosed with a specific headache disorder at any point during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). But see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible (i.e., probative) evidence of the present existence of the disability being claimed. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). A current disability means a disability shown by competent and credible evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).


Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Here, even were the Board to accept or concede that the Veteran has chronic headaches or similar condition (on the premise he is competent to say he does), the only evidence in the record concerning the etiology of these headaches is his personal lay statements and hearing testimony.  As already alluded to, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  But while he is competent to report having headaches, he is not also competent to comment persuasively on their cause, i.e., etiology, particularly whether they are directly or secondarily related to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Moreover, the medical evidence of record calls into question his credibility.  And to ultimately have probative weight, his lay testimony has to be both competent and credible. Competency differs from credibility, and evidence as mentioned must be both competent and credible to ultimately have probative value. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence. Baldwin v. West, 13 Vet. App. 1, 8 (1999). In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Namely, a VA treatment record dated in March 2009 indicates the Veteran had denied experiencing headaches, and other post-service medical evidence of record does not show he had any history of headaches, certainly none dating back to his time in service or owing to any of his service-connected disabilities, either as being caused or aggravated by them.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Under these circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for headaches.  Because the evidence fails to establish that he has, at any point during the pendency of this claim, experienced headaches or been diagnosed as having a chronic headache disorder, the claim must be denied on this basis, alone, irrespective of any other.  But consider also that, regardless of that, the claim also has to be denied because there has not been the required attribution of any headaches he may experience, even assuming he at least sometimes does, to his military service, either directly or even indirectly (i.e., secondarily by way of a service-connected disability).

In finding that service connection for headaches is not warranted, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

This claim of entitlement to service connection for headaches, including as secondary to service-connected disabilities, is denied.


REMAND

The Veteran testified during his Board hearing that his doctors have told him that his foot condition is causing his back, knee, and ankle problems.  He also said his condition had worsened over the past year or so, adding that he uses ice and Epsom salt to recover from standing on his feet while working as a sous chef.

A review of the Veteran's VA treatment records includes the report of an April 2009 VA contract examination reflecting diminished range-of-motion findings for his ankles.  VA treatment records also show he has pain in the joint connecting his ankle and foot.  X-rays taken in February 2015 show a deformity of the left distal fibula.  A January 2015 VA primary care progress note indicates he apparently "has been compensating for foot pain over the years and now has bilateral knee pain."  The examiner surmised the Veteran "[m]ay have altered biomechanics from compensation."  On knee examination, he was observed to have an abnormal amount of tenderness with mild pressure.  He was unable to undergo range-of-motion or other testing of his knees due to guarding.  A February 2015 MRI report shows he had "[m]inimal lumbar degeneration without significant central or foraminal narrowing, the worst at L4-5."  

VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes obtaining a medical examination or opinion if necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  As the Veteran has not been afforded VA examinations in relation to his claims for service connection for back, bilateral knee and bilateral ankle conditions secondary to his service-connected disabilities, a remand is warranted to schedule him for these necessary examinations to obtain medical opinion concerning the likely etiology of these respective conditions (especially in terms of their purported relationship with his service-connected disabilities) before the Board may properly adjudicate these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the service-connected neuromas on the Veteran's feet since the last VA examination in March 2015 (nearly 3 years ago), a new examination is needed reassessing the severity of this service-connected disability.

Finally, since these claims are being returned to the AOJ for this necessary further development, the file also should be updated to include all outstanding VA or other treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA or other treatment records since April 2015 regarding the Veteran's disabilities that are still at issue.  If no additional medical records are available, this fact must be noted in the Veteran's claims file and he appropriately notified if unable to obtain identified records.

2.  After receiving all additional records, schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his back, bilateral knee and bilateral ankle disorders.  To this end, the claims folder should be made available to the examiner for review and all appropriate tests and studies conducted.

Based on the examination and review of the record, the examiner should specifically comment on and answer the following questions:

(a)  Clearly identify by diagnoses all conditions referable to the Veteran's back, knees and ankles.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed back condition was caused by his service-connected bilateral plantar fasciitis or bilateral neuromas?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed back condition was aggravated by his service-connected bilateral plantar fasciitis or bilateral neuromas?  

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed knee condition was caused by his service-connected bilateral plantar fasciitis or bilateral neuromas?  

(e)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed knee condition was aggravated by his service-connected bilateral plantar fasciitis or bilateral neuromas?  

(f)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed ankle condition was caused by his service-connected bilateral plantar fasciitis or bilateral neuromas?  

(g)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed ankle condition was aggravated by his service-connected bilateral plantar fasciitis or bilateral neuromas?  

*So for each condition at issue (back, knees and ankles) opinions are needed concerning both causation AND aggravation.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, not instead a mere temporary or intermittent flare-up of symptoms

Detailed rationale is needed for all opinions provided.  If an opinion cannot be made without resorting to mere speculation, the examiner should to the extent possible provide explanation as to why this is so and note what, if any, additional evidence would permit a more definitive opinion to be provided.  In other words, merely saying he/she cannot respond will not suffice.


3.  Also schedule the Veteran for a VA examination reassessing the severity of the service-connected neuromas of his feet.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by this service-connected disability (neuromas of the feet).  To this end, the examiner should address all functional impairment caused by this service-connected disability.  To facilitate this, the appropriate Disability Benefits Questionnaire (DBQ) should be completed so all relevant rating criteria are addressed.

4.  After completing any other development deemed necessary, readjudicate these claims in light of this and all other additional evidence.  If any claim remains denied, or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate review of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


